           IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )
v.                                      )      Case No. 18-00309-01-CR-W-DGK
                                        )
JAMES SAMUELS,                          )
                                        )
                    Defendant.          )

                          MOTION FOR CONTINUANCE
                             WITH SUGGESTIONS

      COMES NOW the defendant, James Samuels, by and through his counsel,

Allison M. English, Assistant Federal Public Defender for the Western District of

Missouri, in accordance with Rule 47, Fed. R. Crim. P., and Rule 7.1 (b) and (c) of the

Local Rules of Procedure for the United States District Court for the Western District

of Missouri, and moves this Court, pursuant to 18 U.S.C. §3161(h)(7)(A) and (B), to

continue this case until the Accelerated Joint Criminal Trial Docket scheduled to

commence on February 10, 2020.



      SUGGESTIONS IN SUPPORT OF MOTION FOR CONTINUANCE

      1.     On February 1, 2018, the defendant was charged by criminal complaint

with violations of 18 U.S.C. §§ 922(d)(1), 924(a)(2) and (h).

      2.     On October 5, 2018, the Federal Public Defender and her assistants

were appointed to represent Mr. Samuels.

      3.     On October 11, 2018, defendant appeared before the Honorable Lajuana

M. Counts, United States Magistrate Judge, for detention and preliminary hearings.
       4.     On October 24, 2018, the defendant was charged by indictment with

violations of 18 U.S.C. §§ 371, 924(a)(1)(A), 922(a)(1)(A), (d)(1), 923(a), 924(a)(1)(D),

(a)(2), and (h).

       5.     On November 1, 2018, defendant appeared before the Honorable

Lajuana M. Counts, United States Magistrate Judge, for an initial appearance and

arraignment.

       6.     Additional time is necessary to complete investigation and discussions

in an attempt to resolve this matter short of trial since defendant’s current counsel

replaced defendant’s original counsel.

       7.     Bradley Kavanaugh, Assistant United States Attorney, does not have

any objections to this continuance request. Mr. Samuels does not object to this

continuance request.

       8.     The continuance is sought not for purpose of dilatory delay, but is sought

in truth and fact that the defendant may be afforded due process of law under the

Fifth Amendment to the United States Constitution. In accordance with 18 U.S.C.

§3161(h)(7)(A) and (B)(iv), it is submitted that the above-stated reasons for a

continuance outweigh the best interests of the public and the defendant to a speedy

trial, which is required by 18 U.S.C. §3161(c)(1).

       9.     Under the provisions of 18 U.S.C. §3161(h)(7)(A) the period of time until

the next criminal trial docket should be excluded in computing the period of time in

which the defendant should be brought to trial under the provisions of the Speedy

Trial Act.

       WHEREFORE, the defendant, James Samuels, respectfully requests this

Court, pursuant to 18 U.S.C. §3161(h)(7)(A) and (B), to remove this case from the

                                           2
Accelerated Joint Criminal Trial Docket scheduled to commence September 23, 2019,

and to continue this case until the Accelerated Joint Criminal Trial Docket scheduled

to commence February 10, 2020.

                                               Respectfully submitted,


                                               /s/Todd M. Schultz
                                               TODD M. SCHULTZ
                                               Assistant Federal Public Defender
                                               818 Grand, Suite 300
                                               Kansas City, MO 64106
                                               (816) 471-8282
                                               todd_m_schultz@fd.org

                                               ATTORNEY FOR DEFENDANT




                          CERTIFICATE OF SERVICE


      In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule 5(b), Fed.

R. Civ. P., it is hereby CERTIFIED that one copy of the foregoing motion was

electronically filed and sent to Bradley Kavanaugh, Assistant United States

Attorney, this 26th day of August, 2019.

                                               /s/Todd M. Schultz
                                               TODD M. SCHULTZ




                                           3
